internal_revenue_service number release date index number --------------------------- -------------------------------------- ------------------------------ --------------------------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no -------------- telephone number ---------------------- refer reply to plr-134646-13 date january ---------------------------------------- legend taxpayer ---------------------------------------------------- company a company b company c company d company e company f company g company h company i company j company k company l location a location b state a additive additive date date a b c d e f g h -------------------------------------------------- ------------------------------------------------ ------------------------------------------------ ----------------------------------------------------- -------------------------------------------------- -------------------------------------------- --------------------------------------- ------------------------- ----------------------------------------------- ------------------------------------------------------------------------- ----------------------- ------------------------------------- ---------------------------- ------------------ -------------- ---------------------- -------------------------------------- --------------------------- --------------------------- ----- --------------- ---- ---- ---- ---- ---- ---- plr-134646-13 ---- ---- ----- i j k research center ----------------------------------------------------------- energy center test reports --------------------------------------------------------------------------------- ------------------------------------- -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------ dear ---------------- this is in response to your request for rulings submitted by your authorized representative concerning the federal_income_tax consequences of the transaction described below background company g is a state a limited_liability_company that is classified as a partnership for federal tax purposes company g is a calendar_year taxpayer and employs the accrual_method of accounting for both book and tax purposes the sole members of company g are company a a state a limited_liability_company and company i company a is a wholly owned disregarded_entity of company b company b is a wholly owned subsidiary of company c and has elected to be taxable as a corporation for federal tax purposes company c is wholly owned by company d which is wholly owned by company e company c is engaged in the business of developing and managing various energy-related projects throughout the united_states including backup power generation projects power-house operations cogeneration facilities coke batteries and similar energy-related projects company e is the holding_company for a number of operating companies engaged in energy-related businesses company e is also the parent company of company f a regulated public electric utility other subsidiaries of company e sell coal and coal transportation services throughout the united_states company e and its affiliates are calendar-year taxpayers and employ the accrual_method of accounting for book and tax purposes taxpayer is a wholly owned indirect subsidiary of corporation h a publicly traded state a corporation company h is the common parent of an affiliated_group of plr-134646-13 corporations including taxpayer that join in the filing of a consolidated federal_income_tax return taxpayer formed company i to acquire a membership interest in company g company i is disregarded as a separate_entity from taxpayer for federal_income_tax purposes the facilities company g constructed a facility consisting of two parallel independent production lines each individually a facility and collectively the facilities that are designed to produce refined_coal product the facilities are located at energy center company j owns and operates energy center energy center is composed of one coal-fired generating unit with an electric generating capacity of approximately a megawatts energy center consumes approximately b tons of coal a year all of the product is used as a fuel at energy center to produce steam for the generation of electricity company g contracted with a contractor to design engineer and construct the facilities certain material handling equipment and a building to enclose the facilities and equipment mechanical completion of the facilities was achieved on date company g assumed care custody and control of the facilities from the contractor on that same day mechanical completion included the completion of all mechanical and electrical equipment necessary to the operation of the facilities for the production of refined_coal after a brief start-up and testing_period the facilities began production of the product on date description of the process the process for production of refined_coal currently employed at the facilities involves the mixing of proprietary chemicals additives with feedstock coal prior to combustion the process the patent for the process is owned by company k and is licensed to company g test results described herein have shown that when mixed with coal the proprietary additives result in reduced nox so2 and mercury emissions during combustion different chemicals are targeted at specific pollutants based on the characteristics of the feedstock coal burned at the energy center company g has chosen a combination of additives that target the reduction of nox and mercury in the case of nox company g understands that additive is believed to cause a portion of the nox to adhere to or react with the additive so that it can be captured and is not emitted in the case of mercury company g understands that additive is believed to react with the elemental mercury in the feedstock coal so that it is converted into a chemical species of mercury mercury oxide that can be effectively captured by particulate control devices emissions reduction testing plr-134646-13 company d engaged research center to conduct tests on behalf of company g at its pilot-scale combustion furnace ctf to determine the emission reductions associated with burning the product compared to the feedstock coal company d has been working with research center for several years in order to investigate and understand the ability of the additives to reduce emissions the research center report described below states the ctf has been extensively used to research and investigate sox and nox emissions and the transformation of toxic trace metals hg mercury as and pb during the combustion of coal and other fuels or waste materials that are representative of those produced in industrial and full scale pulverized coal-fired boilers for purposes of qualifying the product produced at the facilities research center conducted several pilot-scale combustion tests at its ctf specifically research center conducted tests on four blends of feedstock coals of the type typically burned at the energy center because the facilities were not yet operational at the time of that test research center reports that it mixed the coal and additives in a manner consistent with the mixing that would occur at the facilities the test reports state that each of the four test results indicate that the refined_coal samples achieved the required reductions in both nox and total mercury emissions both determined on a lb btu basis to satisfy the requirements of at least nox reduction and at least mercury reduction test reports states that it is expected that qualifying emissions reductions reported would be achieved at full scale when utilizing the additive levels tested to produce the refined_coal for all location a-location b blends containing at least c location a subbituminous coal tested coal energy center currently burns a blend of subbituminous coal from a number of mines in the location a and bituminous coal from location b energy center uses a blend of location a and location b coals to generate electricity and company g intends to produce the product using a blend of location a and location b coals variations in the coal blend result from the supply and availability of the location a and location b coals and the needs of energy center company d requested that research center test blends of location a and location b coal that represent the range of location a and location b coal blends to be used by company g to produce product that will be burned to produce steam at energy center the coal blend contains at least c location a and no more than d location b coal accordingly research center tested a e location a coal f location b coal blend a g location a coal h location b coal blend a i location a coal j location plr-134646-13 b coal blend and a c location a coal d location b coal blend in each case research center states that the refined_coal produce with each coal blend met the required emission reduction requirements when compared to the feedstock coal the test reports state that it is expected that qualifying emissions reductions reported would be achieved at full scale when utilizing the additive levels tested to produce the refined_coal for all location a and location b blends containing at least c location a subbituminous coal accordingly for purposes of this ruling letter the term tested coal refers to a blend of coals containing at least c location a and no more than d location b coal company g expects to continue to operate with the blends and additive levels discussed in the test reports which would be consistent with long-term patterns for coal consumed by the energy center samples will be taken for redetermination testing within six months after the last emissions test satisfying the qualified_emission_reduction requirement thereafter within six months after such date another set of samples will be taken for redetermination testing in each case samples of feedstock and samples of refined_coal will be obtained from the facilities using automatic samplers alternatively company g may request that research center prepare samples of refined_coal for redetermination testing by mixing feedstock coal and additives in a manner consistent with the mixing that would occur at facilities initially company g will collect and test samples from each facility and test each set of samples separately if the testing results from both samples demonstrate satisfaction of the qualified_emission_reduction requirement and substantially_similar results taxpayer plans to collect samples for redetermination testing alternating between the two facilities although company g does not currently anticipate making changes to its coal feedstock or additive levels additional testing will be conducted prior to i adding coal from any other coal rank to the facilities’ coal feedstock mix ii changing the percentages of the coal feedstock blend ie using less than c location a coal or more than d location b coal in the location a location b coal blend or iii changing the minimum levels of additives such testing will include testing of samples at the endpoints of the new coal feedstock blend and at intermediate blends between the endpoints as the qualified expert advises is necessary to conclude that a qualified emissions reduction would be expected for any combination within the limits of the blend in the case of a change in additive levels tests will be run at the new minimum levels of additive as the qualified expert advises is necessary to conclude that a qualified emissions reduction will be expected for the new levels of additive in addition in the future company g may collect and test weekly samples of feedstock and product to determine the sulfur and mercury content of the samples if such samples are collected a rolling six-month average of the laboratory analyses would be computed to determine whether there has been a change_of the sulfur or mercury content by more than ten percent plr-134646-13 agreements under the company k license agreement company k granted a license to company g to use the process the term of the company k license agreement is through the date that the sec_45 tax_credit is no longer available for the facilities’ production unless earlier terminated for cause as set forth in the company k license agreement company g has entered into various agreements with company j with respect to the installation and operation of the facilities at a portion of the energy center site site company g has the right to place the facilities on the site pursuant to a license and services agreement that agreement provides company g with the rights necessary to place the facilities at the site as well as support services such as utility connections necessary to operate the facilities in addition the agreement allows taxpayer to operate the facilities under certain permits and approvals issued to company j company g has entered into a coal handling and consulting agreement with company j under which company j provides certain coal preparation and handling services in addition because of company j’s expertise in the coal markets company j assists and advises company g in procuring coal and transportation services under the coal handling and consulting agreement company g has entered into a refined_coal supply agreement with company j under which company j purchases all of its requirements for coal and coal-based fuel from company g company g has entered into an operation and maintenance agreement with an affiliate of company e to operate and maintain the facilities in addition such affiliate has entered into another operation and maintenance agreement with company l to provide the labor necessary for the operation and maintenance of the facilities company g entered into a coal feedstock purchase agreement with company j under which company g will purchase the coal feedstock for the facilities from company j rulings requested the refined_coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that such refined_coal is from feedstock coal that is the same rank as the tested coal and provided further that the plr-134646-13 refined_coal satisfies the qualified_emission_reduction test stated in sec_45 of the code provided that the feedstock coals used to produce refined_coal during any determination_period are from the same coal source regions and of the same rank as the tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source and rank for purposes of section dollar_figure of notice_2010_54 2010_40_irb_403 regardless of the mine from which such feedstock coal is purchased testing by research center for qualified emissions reduction as set forth in its test reports satisfies the requirements of notice_2010_54 pilot scale testing conducted at research center or a similar pilot-scale combustion testing facility under notice_2010_54 and subsequent permitted laboratory testing as required for a redetermination described in section a or b of notice to satisfy the qualified_emission_reduction test of sec_45 of the code may be relied upon pursuant to section b of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 the results set forth by research center or a similar pilot-scale combustion testing facility in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six-month period specified in section i of notice_2010_54 provided a facility was placed-in-service prior to date within the meaning of sec_45 relocation of a facility to a different location or replacement of a part of a facility will not result in a new placed-in-service date for purposes of sec_45 provided that the fair_market_value of the original property is more than percent of the facility’s total fair_market_value at the time of relocation or replacement law and rationale process and testing of refined_coal sec_45 of the code generally provides a credit against federal_income_tax for_the_use_of renewable or alternative resources to produce electricity or fuel for the generation of steam sec_45 of the code provides that in the case of a producer of refined_coal the credit available under sec_45 of the code for any taxable plr-134646-13 year shall be increased by an amount equal to dollar_figure5 per ton of qualified refined_coal i produced_by_the_taxpayer at a refined_coal_production_facility during the 10-year period beginning on the date that the facility was originally placed_in_service and which is ii sold by the taxpayer to an unrelated_person during such 10-year period and such taxable_year for purposes of sec_45 of the code section dollar_figure of notice_2010_54 provides that the term refined_coal means a fuel which -- i is a liquid gaseous or solid fuel including feedstock coal mixed with an additive or additives produced from coal including lignite or high carbon fly ash including such fuel used as a feedstock ii is sold by the taxpayer with the reasonable expectation that it will be used for purpose of producing steam and iii is certified by the taxpayer as resulting when used in the production of steam in a qualified_emission_reduction section dollar_figure of the notice provides that the term qualified_emission_reduction means in the case of refined_coal produced at a facility placed_in_service after date a reduction of at least twenty percent of the emissions of nitrogen oxide and at least of the emissions of either sulfur dioxide or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date in the case of production at a facility placed_in_service before date a reduction of at least percent of the emissions of nox and at least percent of the emissions of either so2 or mercury released when burning the refined_coal excluding any dilution caused by materials combined or added during the production process as compared to the emissions released when burning the feedstock coal or comparable coal predominantly available in the marketplace as of date sec_45 of the code generally provides that the term refined_coal_production_facility means a facility which is placed_in_service after date and before date section dollar_figure of notice_2010_54 generally provides that a qualified emissions reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as defined in sec_613 a c or i if performed by the mine owner or operator accordingly in determining whether a qualified_emission_reduction has been achieved the emissions released when burning the refined_coal must be compared to the emissions that would be released when burning the feedstock coal feedstock coal is the product resulting from processes that are treated as mining and are actually applied by a taxpayer in any part of the taxpayer’s process of producing refined_coal from coal sec_613 of the code describes treatment processes that are not considered as mining unless they are provided for in sec_613 or any necessary or incidental to a process provided for in sec_613 any cleaning process such as a plr-134646-13 process that uses ash separation dewatering scrubbing though a centrifugal pump spiral concentration gravity concentration flotation application of liquid hydrocarbons or alcohol to the surface of the fuel particles or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal and drying to removed free water provided such drying does not change the physical or chemical identity of the coal will be considered as mining section of the notice provides in part that emissions reduction may be determined using continuous emission monitoring system cems field testing section a provides in part that cems field testing is testing that meets all the following requirements i the boiler used to conduct the test is coal-fired and steam-producing and is of a size and type commonly used in commercial operations ii emissions are measured using a cems iii if epa has promulgated a performance standard that applies at the time of the test to the pollutant emission being measured the cems must conform to that standard iv emissions for both the feedstock coal and the refined_coal are measured at the same operating conditions and over a period of at least hours during which the boiler is operating at a steady state at least percent of full load v a qualified_individual verifies the test results in a manner that satisfies the requirement of section b section of the notice provides that methods other than cems field testing may be used to determine the emissions reduction if a method other than cems field testing is used the service may require the taxpayer to provide additional proof that the emission reduction has been achieved the permissible methods include a testing using a demonstration pilot-scale combustion furnace if it established that the method accurately measures the emission reduction that would be achieved in a boiler described in section a a i and a qualified_individual verifies the test results in a manner that satisfies the requirements of section c i ii v and vi of the notice b a laboratory analysis of the feedstock coal and the refined_coal that complies with a currently applicable epa or astm standard and is permitted under section b i or ii section of the notice provides that a taxpayer may establish that a qualified_emission_reduction determined under section dollar_figure applies to production from a facility by a determination or redetermination that is valid at the time the production occurs a determination or redetermination is valid for the period beginning on the date of the determination or redetermination and ending with the occurrence of the earliest of the following events i the lapse of six months from the date of such determination or redetermination ii a change in the source or rank of feedstock coal that occurs after the date of such determination or redetermination or iii a change in the process of producing refined_coal from the feedstock coal that occurs after the date of such determination or redetermination plr-134646-13 section of the notice provides that in the case of a redetermination required because of a change in the process of producing refined_coal from the feedstock coal the redetermination required under section dollar_figure must use a method that meets the requirements of section in any other case the redetermination requirement may be satisfied by laboratory analysis establishing that - a the sulfur s or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least percent percent in the case of facilities placed_in_service after date in comparison to the s or mercury content of the amount of feedstock coal necessary to produce the same amount of useful energy excluding any dilution caused by materials combined or added during the production process or b the s or mercury content of both the feedstock coal and the refined_coal do not vary by more than percent from the s and mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the notice finally section dollar_figure of the notice provides that the certification requirement of sec_3 c of the notice is satisfied with respect to fuel for which the refined_coal credit is claimed only if the taxpayer attached to its tax_return on which the credit is claimed a certification that contains the following a a statement that the fuel will result in a qualified emissions reduction when used in the production of steam b a statement indicating whether cems field testing was used to determine the emissions reduction if cems field testing was not used to determine the emissions reduction a description of the method used a statement that the emissions reduction was determined or redetermined within the six months preceding the production of the fuel and that there have been no changes in the source or rank of feedstock coal used or in the process of producing refined_coal from the feedstock coal since the emissions reduction was determined or was most recently determined and a declaration signed by the taxpayer in the following form under penalties of perjury i declare that i have examined this certification and to the best of my knowledge and belief it is true correct and complete addition or improvement to an existing facility sec_45 of the code provides that a refined_coal_production_facility must be placed_in_service within certain timeframes for purposes of the refined_coal credit allowable with respect to steel_industry_fuel the facility or any modification to the facility must be placed_in_service before date for purposes of the refined_coal credit allowable with respect to refined_coal other than steel_industry_fuel the facility must be placed_in_service after date and before date section dollar_figure of the notice provides that the year in which property is placed_in_service is determined under the principles of sec_1_46-3 of the regulations ie when the property is placed in a condition or state of readiness and availability for a specifically assigned function section dollar_figure of the notice provides that a refined_coal_production_facility will not be treated as placed_in_service after date if more than percent of plr-134646-13 the facility’s total value the cost of the new property plus the value of the used_property is attributable to property placed_in_service on or before date the notice also states that the irs will not issue private letter rulings relating to when a refined_coal_production_facility has been placed_in_service rulings with respect to the first issue the process starts with several chemical additives added to the feedstock coal prior to its combustion in a furnace the additives provide the chemical structure that result in the reduction of emissions from nox and mercury during combustion section dollar_figure of the notice provides generally that a qualified_emission_reduction does not include any reduction attributable to mining processes or processes that would be treated as mining as further defined in the code if performed by the mine owner or operator sec_613 describes certain treatment processes that are not considered as mining unless they are provided for in sec_613 or are necessary or incidental to a process provide for in sec_613 of the code for example of the notice provides in part that any cleaning process such as the application of liquid hydrocarbons or alcohol to the surface of the fuel particle or to the feed slurry provided such cleaning does not change the physical or chemical structure of the coal will be considered mining in the instant case the process is not a mining process further section dollar_figure of the notice clarifies sec_45 of the code and specifically provides that refined_coal includes feedstock coal mixed with an additive or additives thus additive processes which mix certain chemicals or other additives with the coal in order to achieve emission reductions may qualify for the production_tax_credit for refined_coal additionally section dollar_figure defines comparable coal as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal accordingly we conclude that the coal produced by using the process constitutes refined_coal within the meaning of sec_45 of the code provided that the refined_coal i is produced from feedstock coal that is the same source or rank as the tested coal and ii satisfies the qualified_emission_reduction test stated in sec_45 of the code with respect to the second issue the emissions profile of the refined_coal product is compared to the emissions profile of either the feedstock coal or a comparable coal predominantly available in the market place as of date section dollar_figure of the notice provides that a comparable coal is defined as coal that is of the same rank as the feedstock coal and that has an emissions profile comparable to the emissions profile of the feedstock coal section dollar_figure provides that a determination or redetermination of a qualified emissions reduction is valid until the occurrence of the earliest of the following events six months have passed since the date of such determination or redetermination a change in the source or rank of feedstock coal that occurs after the date of such determination or redetermination or a change in the process of producing refined_coal that occurs after the date of such determination or redetermination in the instant case research center has tested various blends of plr-134646-13 location a and location b coals ranging from k location a to c location a d location b coals accordingly we conclude that provided that the feedstock coals during any determination_period are from the same coal source regions and of the same rank as tested coal all feedstock coal that satisfies that criteria shall be treated as feedstock coal of the same source or rank for purposes of section dollar_figure of notice_2010_54 regardless of the mine from which such feedstock coal is purchased with respect to the third and fourth issues section of the notice provides that any permissible testing method provided for in the notice can be used in emission testing for any pollutant that is a taxpayer can use different testing methods for each of nox so2 or mercury provided the method used for any pollutant is a permissible method section provides that an emission test establishing a qualified_emission_reduction qualifies the refined_coal for a six-month period provided there is no change in the process for producing the refined_coal or in the source or rank of the feedstock coal therefore a taxpayer must redetermine the emission reductions to qualify for the succeeding six-month period using one or more approved methods section provides that in the context of redetermination that the redetermination requirement may be satisfied by laboratory analysis establishing either that i the sulfur or mercury content of the amount of refined_coal necessary to produce an amount of useful energy has been reduced by at least in the case of facilities placed_in_service after date in comparison to the sulfur or mercury content of the amount of useful thermal energy excluding any dilution used by materials combined or added during the production process or ii the sulfur or mercury content of both the feedstock coal and the refined_coal do not vary by more than from the sulfur or mercury content of the feedstock coal and refined_coal used in the most recent determination that meets the requirements of the testing methods for emissions reductions in section dollar_figure of the notice in the instant case company d engaged research center to conduct tests at its ctf to determine the emission reductions associated with burning the refined_coal product compared to the feedstock for purposes of qualifying the refined_coal produced at the facilities research center conducted pilot-scale combustion tests at its ctf in its test reports on the blend of feedstock coals burned at energy center because the facilities were not yet in service research center mixed the coal and additives in a manner consistent with the mixing that would occur at the facilities in test reports research center conducted tests on feedstock and refined_coal product samples collected from and produced by the facilities in test reports the research center reported that the test results indicated that the blend of coal and additives achieved the required emissions reductions the test results in test reports indicated that the refined_coal samples achieved the required emissions reductions based on the foregoing we conclude that i testing by research center for qualified emission reductions as set forth in its test reports satisfies the requirements of notice_2010_54 company g may establish a qualified emission plr-134646-13 reduction through testing by research center at its combustion research facility or similar pilot-scale combustion testing facilities under notice_2010_54 and ii pursuant to section of notice_2010_54 the redetermination requirement of section dollar_figure of notice_2010_54 may be satisfied by laboratory analysis establishing that the sulfur and mercury content of both the feedstock coal and the refined_coal on average do not vary by more than ten percent below the bottom of nor more than ten percent above the top of the range of the sulfur and mercury content of the feedstock coal and the refined_coal used in the most recent determination that meets the requirements of section dollar_figure of notice_2010_54 with respect to the fifth issue it is intended that company g will engage in redetermination testing every six months or more frequently if required pursuant to notice_2010_54 however research center is not always able to issue the written report required by section a of notice_2010_54 within the six month period thus although redetermination testing is completed within the six month period the report may be received after the six month period nonetheless research center advises company g of the results of the redetermination testing before the six month anniversary of its previous test even if the detailed written report is not finalized after such six month anniversary nevertheless the delay by the research center in issuing its report cannot be indefinite accordingly we conclude that the results set forth by the research center in a redetermination test report for production may be relied upon after the date of testing even if the report is not received until after the six month period specified in section i of notice_2010_54 so long as company g receives the written report within days from the date of testing however the redetermination of qualified emissions reduction must occur during the earliest of the events described in section dollar_figure of notice_2010_54 regardless of the time of the actual receipt of research center’s test report with respect to the sixth issue we understand that a facility may be relocated to another location in the future in that case all of the essential components of the facility will be relocated and retained similarly during the life of a facility it may be necessary to replace certain major components in the event of relocation of a facility or replacement of a component there should be no change in the placed_in_service_date of a facility so long as the test described in dollar_figure of the notice has been met based on the foregoing we conclude that provided a facility was placed_in_service prior to date within the meaning of sec_45 relocation of a facility to a different location after date or replacement of part of a facility after that date will not result in a new placed_in_service_date for a facility for purposes of sec_45 provided the fair_market_value the cost of the new property plus the value of the used_property of the original property is more that percent of facility’s total fair_market_value at the time of relocation or replacement this ruling expresses no opinion about any issue not specifically addressed in this ruling letter including whether any person has sold refined_coal to an unrelated plr-134646-13 person or when the facility was placed_in_service in particular we express or imply no opinion that the taxpayer has sufficient risks and rewards of the production activity to qualify as the producer of the refined_coal the service may challenge an attempt to transfer the credit to a taxpayer who does not qualify as a producer including transfers structured as partnerships sales or leases that do not also transfer sufficient risks and rewards of the production activity in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives a copy of this ruling must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides it may not be used or cited as precedent we are sending a copy of this letter_ruling to the industry director sincerely peter c friedman senior technician reviewer branch office of associate chief_counsel passthroughs special industries
